


Exhibit 10.12.8

 

NINTH AMENDMENT TO THE JANUS 401(K)

AND EMPLOYEE STOCK OWNERSHIP PLAN

 

The Janus 401(k) and Employee Stock Ownership Plan, as amended and restated
effective January 1, 2007 (the “Plan”), is hereby amended as follows:

 

1.             Effective as of January 1, 2014, Section 4.1(b) of the Plan is
hereby amended in its entirety to read as follows:

 

(b)           On behalf of each Participant who is eligible to share in matching
contributions for the Plan Year, a matching contribution equal to the specified
uniform percentage of each such Participant’s Deferred Compensation (less
Catch-Up Contributions made pursuant to 4.2(a)).  The specified uniform
percentage of such matching contribution generally shall be 100%, except in such
instances where the Board of Directors of the Employer (the “Board”) or the
Board’s delegate implements a prospective reduction or increase in the specified
percentage of the matching contribution.  In all cases, in applying the matching
contribution specified uniform percentage to a Participant’s Deferred
Compensation, the Board or the Board’s delegate shall, from time to time,
determine the limit on the percentage of annual Compensation to be taken into
account; provided, that, such percentage shall be no more than 6% of annual
Compensation.  The matching contribution amount shall be deemed an Employer
Non-Elective Contribution.

 

2.             Effective as of January 1, 2014, Section 4.2(b)(4)(C) of the Plan
is hereby amended in its entirety to read as follows:

 

(C)          “Automatic Percentage” means, with respect to any Automatically
Enrolled Participant:  (I) 4 percent during the period ending on the day before
the second anniversary of the date on which he became an Automatically Enrolled
Participant; (II) 5 percent during the period following the period in (I) and
ending on the day before the third anniversary of the date on which he became an
Automatically Enrolled Participant; and (III) 6 percent following the period in
(II).

 

3.             Effective as of January 1, 2014, Section 7.4(b) of the Plan is
hereby amended in its entirety to read as follows:

 

(b)           A Participant shall become fully Vested in the Participant’s
Account attributable to Participant Pre-tax Elective Deferrals and Roth Elective
Deferrals made pursuant to 4.2(a) and, except with respect to an Eligible
Employee who becomes a Participant on or after January 1, 2014, Employer
matching contributions made pursuant to 4.1(b), immediately upon entry into the
Plan.

 

--------------------------------------------------------------------------------


 

4.             Effective as of January 1, 2014, Section 7.4(c) of the Plan is
hereby amended in its entirety to read as follows:

 

(c)           The Vested portion of any Participant’s Account attributable to
discretionary contributions credited to a Participant’s ESOP Stock Bonus
Contribution Account pursuant to 4.1(c)(1), to a Participant’s Employer
Contribution Account pursuant to 4.1(c)(2) and, with respect to an Eligible
Employee who becomes a Participant on or after January 1, 2014, Employer
matching contributions made pursuant to 4.1(b),  shall be a percentage of the
total amount credited to the Participant’s Account determined on the basis of
the Participant’s number of Years of Service according to the following
schedule:

 

Vesting Schedule

 

Years of Service

 

Percentage

 

1

 

20

%

2

 

40

%

3

 

60

%

4

 

80

%

5

 

100

%

 

5.             Except as expressly provided herein, the Plan shall remain in
full force and effect.

 

IN WITNESS WHEREOF, Janus Capital Group Inc. has executed this Amendment as of
this                day of December 2013.

 

 

 

Janus Capital Group Inc.

 

 

 

 

 

 

 

 

 

 

 

Karlene Lacy

 

 

Senior Vice President

 

 

Taxation & Compensation Accounting

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------
